Citation Nr: 0912494	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Army from November 1993 to November 2003, and is 
currently serving on active duty (since May 2007).  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veteran contends that he suffers from bilateral tinnitus 
as a result of exposure to noise trauma in service.  His DD 
Form 214 lists his military occupational specialty (MOS) was 
wheeled vehicle repairman.  

The evidence of record includes the Veteran's service 
treatment records (STRs) and reports of VA medical treatment 
from May 2006 to October 2006.  His STRs are silent for 
complaints, findings, treatment, or diagnosis pertaining to 
tinnitus.  They include an audiogram dated in September 2003 
with a notation that he was "routinely noise exposed."  

On February 2005 VA examination (for other disabilities) the 
Veteran complained of recurrent tinnitus, which occurred on 
an average of once or twice a month, mostly when he was 
exposed to loud noises.  The examiner did not offer a 
diagnosis of tinnitus or comment regarding its etiology.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

The Veteran has stated that he has tinnitus; he is competent 
to testify as to the symptoms he experiences, including the 
presence of ringing of the ears.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Given his military occupation, it may be conceded 
that he was exposed  to loud noises (a known cause of 
tinnitus) in service.  The "low threshold" standard as to 
when a VA examination is necessary of McLendon is met.   

As the Veteran has returned to active duty, it appears that 
additional STRs may be outstanding, to include the report of 
his examination for re-entry on active duty.  Such records 
may contain pertinent information, are constructively of 
record, and must be secured.  

[The Board notes that the Veteran is apparently currently 
serving on active duty.  If, as a result, he is unable to 
appear for a VA examination, the RO should defer action on 
his claim until such time as he may be examined.  See 
VAOPGCPREC 10-2004, (September 21, 2004).]

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the Veteran's complete updated 
STRs (i.e., the records pertaining to his 
period of active duty beginning in May 
2007).

2.  The RO should then arrange for an 
otolaryngologic examination of the Veteran 
to evaluate his complaint of tinnitus.  
The Veteran's claims file (including this 
remand), must be reviewed by the examiner 
in conjunction with the examination.  
Based on review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that the Veteran 
has a chronic tinnitus that is related to 
his service, to include as due to noise 
trauma therein.  The examiner must explain 
the rationale for the opinion given.  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
